Citation Nr: 0332190	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for lumbar spondylosis with minimal limitation of motion.

2.  Entitlement to a compensable initial rating for a 
pterygium of the left eye.

3.  Entitlement to a compensable initial rating for a hiatal 
hernia.

4.  Entitlement to a compensable initial rating for status 
post fracture of the left index finger with the residuals of 
slight stiffness and scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1989 to July 
2000, plus 11 years, three months and 22 days of prior active 
service, the exact dates of which are not specified in the 
claims file.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2000 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).   

REMAND

The Board's review of this appeal revealed that additional 
evidence has been added to the claims file since the issuance 
of the statement of the case in March 2002.  The evidence 
consists of VA medical treatment records.  Such evidence may 
not be reviewed in the first instance by the Board.  In 
addition, a supplemental statement of the case must be 
provided to the veteran by the RO.  Accordingly, the case 
must be remanded.  

The Board also notes that there has been a change in the 
rating criteria which pertain to disorders of the back.  The 
VA has issued revised regulations concerning the sections of 
the rating schedule that deal with intervertebral disc 
syndrome.  67 Fed. Reg. 54345-54349 (August 22, 2002).   The 
Board also notes that for back disorders which are not rated 
under the code for intervertebral disc syndrome, there is a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board notes 
that the RO has not yet applied the new criteria, and has not 
notified the veteran of the criteria so as to allow him to 
present arguments as to why a higher rating might be 
warranted under the new criteria.  

Finally, in a letter dated in May 2001, the RO advised the 
veteran that he should submit evidence to support his claim 
by July 28, 2001.  However, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated a similar limited period to respond to a 
VCCA duty to notify letter on the basis that it was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and any 
other applicable legal precedent.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the back.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected disorder in 
detail.  The examiner should state the 
range of motion of the veteran's back, in 
degrees, noting the normal range of 
motion.  All findings necessary to 
evaluate the veteran's back disorder 
under the revised Diagnostic Code 5293, 
as well as the new General Rating 
Formula for Diseases and Injuries of the 
Spine should be provided.  The examiner 
should identify the limitations on 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
area exhibits weakened movement, excess, 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
RO should readjudicate the veteran's 
claim for a higher rating for a back 
disorder under the revised Diagnostic 
Code 5293, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  In particular, the SSOC should 
contain all of the new laws and 
regulations applicable to the veteran's 
claim such as the revised rating 
criteria, the VCAA, and the implementing 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




